Case: 20-20080     Document: 00515721095         Page: 1     Date Filed: 01/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 26, 2021
                                  No. 20-20080
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jacob Nash,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CR-652


   Before Owen, Chief Judge, and Graves and Ho, Circuit Judges.
   Per Curiam:*
          Jacob Nash pleaded guilty to possession of a firearm by a felon and was
   sentenced to 42 months’ imprisonment and three years of supervised release.
   On appeal, he challenges two conditions of his supervised release. He
   complains that the court’s verbal articulation of one of the conditions during
   his sentencing hearing differed from what appeared in the court’s written


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20080       Document: 00515721095            Page: 2      Date Filed: 01/26/2021




                                       No. 20-20080


   judgment. He further complains that another condition was not spelled out
   by the judge in person during sentencing at all and appeared only in the
   written judgment. We affirm on the ground that the district court verbally
   adopted both conditions by reference to the written appendix of his
   presentence investigation report, and that such verbal adoption was sufficient
   under our precedents.
                                             I.
          Nash pleaded guilty without a plea agreement to being a felon in
   possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
   In addition to the mandatory and standard conditions of supervised release,
   his presentence investigation report (“PSR”) recommended several special
   conditions of supervised release relating to “Substance Abuse Treatment,
   Testing, and Abstinence” and “Mental Health Treatment.”                        These
   recommendations appear in the PSR’s appendix and were included in the
   district court’s written judgment. With respect to the “Mental Health
   Treatment” category, the district court directed Nash to “participate in a
   mental health treatment program and follow the rules and regulations of that
   program” and to “pay the cost of the program, if financially able.” In
   addition, Nash was required to “take all mental-health medications that are
   prescribed by [his] treating physician” and to “pay the costs of the
   medication, if financially able.”
          At sentencing, Nash acknowledged that he had reviewed the PSR with
   his counsel and had no objections to any of the conditions of supervised
   release found in the appendix. 1 The district court subsequently “adopt[ed]


          1
              Nash’s counsel objected to only one paragraph of the PSR describing the
   circumstances of Nash’s apprehension for the underlying offense, but the district court
   noted—and Nash’s counsel agreed—that neither the objection nor any ruling on it would
   affect the judge’s sentencing decision.




                                             2
Case: 20-20080     Document: 00515721095           Page: 3   Date Filed: 01/26/2021




                                   No. 20-20080


   the factual findings and guideline applications in the presentence
   investigation report” and sentenced Nash to a 42-month term of
   imprisonment, followed by a three-year term of supervised release. In his
   oral pronouncement, the judge also enumerated the special conditions found
   in the appendix.    However, he added that the required mental health
   treatment program would have “an emphasis on gambling”—an emphasis
   that was not expressed in the PSR or the written judgment—and did not
   expressly announce the requirement that Nash take the mental health
   medications his physician prescribed.
          Nash timely appealed, contending that the mental health treatment
   and medication conditions found in the written judgment conflict with those
   pronounced orally at sentencing and must therefore be stricken from the
   written judgment.
                                        II.
          Under the Due Process Clause of the Fifth Amendment, a defendant
   has the right to be present at sentencing. United States v. Diggles, 957 F.3d
551, 557 (5th Cir. 2020) (en banc), cert. denied, 2020 WL 6551832 (U.S. Nov.
   9, 2020) (No. 20-5836). To satisfy this right, the district court must orally
   pronounce a defendant’s sentence. Id. at 556–57 (citing United States v.
   Martinez, 250 F.3d 941, 942 (5th Cir. 2001) (per curiam)). As a result,
   “[i]ncluding a sentence in the written judgment that the judge never
   mentioned when the defendant was in the courtroom is ‘tantamount to
   sentencing the defendant in absentia.’” Id. at 557 (quoting United States v.
   Weathers, 631 F.3d 560, 562 (D.C. Cir. 2011)).        Therefore, if the oral
   pronouncement at sentencing conflicts with the written judgment, the oral
   pronouncement must control. United States v. Grogan, 977 F.3d 348, 352 (5th
   Cir. 2020). Nash contends that two conditions in his written judgment
   conflict with his orally pronounced sentence.




                                           3
Case: 20-20080      Document: 00515721095          Page: 4    Date Filed: 01/26/2021




                                    No. 20-20080


          We must first determine the appropriate standard that governs
   Nash’s claims. For a defendant’s objection to a condition of supervised
   release raised for the first time on appeal, the governing standard depends on
   whether the defendant had the opportunity to object before the district court.
Id. (citing Diggles, 957 F.3d at 559–60). If the defendant had the opportunity
   at sentencing and failed to do so, we review only for plain error, and thus
   require the defendant “to show an obvious error that impacted his substantial
   rights and seriously affected the fairness, integrity, or reputation of judicial
   proceedings.” Diggles, 957 F.3d at 559. If the defendant had no opportunity
   to object, we review for abuse of discretion. Id. (citing United States v.
   Bigelow, 462 F.3d 378, 381 (5th Cir. 2006)); United States v. Rivas-Estrada,
   906 F.3d 346, 348 (5th Cir. 2018).
          Nash argues that we must review for abuse of discretion because the
   district court did not orally pronounce the challenged special conditions that
   appear in the written judgment. He further contends that, because the oral
   pronouncement must control when it diverges from the written judgment,
   we must vacate and remand. The Government maintains that plain error
   review applies because the district court adopted the PSR, including the
   appendix, at the sentencing hearing, and therefore Nash had an opportunity
   to object. The government further contends that the mental health treatment
   program requirement included in the appendix does not conflict with the oral
   pronouncement, and that the appendix included the prescribed mental health
   medication requirement. Nash would therefore fail at the first prong of plain
   error review because there would be no error at all, let alone a clear and
   obvious one. See Diggles, 957 F.3d at 560.
          Under Diggles, we must decide whether the special conditions are
   “required or discretionary under the supervised release statute.” Id. at 559.
   That is because a sentencing court must orally pronounce discretionary
   conditions of supervised release. Id. at 563. The government concedes that



                                          4
Case: 20-20080      Document: 00515721095          Page: 5   Date Filed: 01/26/2021




                                    No. 20-20080


   the special conditions at issue here are discretionary and had to be
   pronounced at sentencing.
          We next examine the district court’s pronouncement of the special
   conditions.   The oral pronouncement requirement does not demand a
   “word-for-word recitation of each condition.” Id. at 562. Instead, the
   conditions can be enumerated in the PSR, “the centerpiece of sentencing,”
   and the sentencing court can pronounce the special conditions by orally
   adopting in full the PSR in which they are listed. Grogan, 977 F.3d at 352
   (citing Diggles, 957 F.3d at 560). In fact, this method of adopting written
   recommendations works to the defendant’s advantage as it “affords earlier
   notice than when a defendant hears conditions for the first time when the
   judge announces them.” Diggles, 957 F.3d at 561 (citing United States v.
   Lewis, 823 F.3d 1075, 1082 (7th Cir. 2016) (asserting that “[t]here were no
   surprises in the sentencing hearing related to supervised release” when the
   court adopted the conditions recommended in the PSR)).
          In Grogan, for example, the defendant received the PSR before
   sentencing, reviewed it with his attorney, and made no objection when it was
   adopted “in full.” 977 F.3d at 351–53. We held that Diggles was satisfied
   because this method gave the defendant notice of the recommended
   conditions and an opportunity to object. Id. at 352–53. See also United States
   v. Harris, 960 F.3d 689, 696 (5th Cir. 2020) (holding that the district court’s
   adoption of the PSR in full provided notice to the defendant).
          Grogan does not turn on the fact that the district court verbally
   adopted the PSR “in full.” It was sufficient that the defendant there had
   “notice of the recommended conditions and an opportunity to object”
   because the special conditions in the PSR were set out “exactly as they
   appear[ed] in the judgment”; the defendant received the PSR six weeks
   before the sentencing hearing and had the opportunity to review it with his




                                          5
Case: 20-20080      Document: 00515721095          Page: 6    Date Filed: 01/26/2021




                                    No. 20-20080


   attorney; and the defendant did not object to the recommended special
   conditions in the PSR at sentencing. Id. at 352 (citing Diggles, 957 F.3d at 560
   (“When the defendant confirms review of the PSR and sentencing goes
   forward, a court’s oral adoption of PSR-recommended conditions gives the
   defendant an opportunity to object.”)).
          The sentencing court here “adopt[ed] the factual findings and
   guideline applications in the presentence investigation report.”         As in
   Grogan, the special conditions Nash challenges are set out in the PSR exactly
   as they appear in the written judgment. The PSR, including its appendix, was
   made available to Nash and his counsel on January 10, 2020, nearly six weeks
   before his sentencing hearing on February 18, 2020. Nash then confirmed
   that he reviewed the PSR with his attorney, and he did not object to any of
   the sentencing conditions at the sentencing hearing.
          We have previously found similar language as that used by the judge
   here sufficient to satisfy Diggles. United States v. Medel-Guadalupe, 979 F.3d
1019, 1025 n.6 (5th Cir. 2020) (finding that notice of special conditions listed
   in the PSR appendix was sufficient because “the district court expressly
   adopted the factual findings and guideline applications of the PSR which
   contained the appendix”).       The district court here satisfied the oral
   pronouncement requirement when the judge orally adopted at Nash’s
   sentencing hearing the “factual findings and guideline applications in the
   presentence investigation report.”
          Because Nash did not object when the district court orally adopted the
   PSR’s special conditions, despite having notice and the opportunity to do so,
   plain error review applies.
          We find no error, plain or otherwise, because there is no disparity
   between the oral pronouncement and the written judgment. The challenged
   conditions were included in the appendix, Nash reviewed the special




                                          6
Case: 20-20080       Document: 00515721095           Page: 7     Date Filed: 01/26/2021




                                      No. 20-20080


   conditions with his attorney and failed to object to them before and during
   the sentencing hearing, and the district court orally adopted the PSR’s
   special conditions.
          Nash contends that the written treatment condition differs from the
   one orally pronounced at sentencing because the oral pronouncement was
   limited to mental health treatment for a gambling problem and the written
   condition lacked this limitation.       This argument also fails.        The oral
   pronouncement indicated that the required mental health treatment program
   would have “an emphasis on gambling,” but the record does not support the
   contention that treatment was to be limited solely to Nash’s gambling
   problem. The record reflects the court’s general concern for Nash’s mental
   health, including his history with “drugs, . . . gambling, . . . or . . . any of the
   other things [Nash] ha[s] had problems with”; Nash “bluntly asked for any
   type [of] assistance . . . that would allow him to get his life back on track”;
   and he reported emotional trauma stemming from his mother’s murder.
   Thus, the written treatment condition was not more burdensome or
   expansive than the oral condition, which the judge did not limit strictly to
   gambling. Finally, as we have explained, the treatment condition without any
   reference to gambling was included in the PSR appendix, which the district
   court orally adopted and to which Nash failed to object.
          Accordingly, we affirm.




                                            7